TEMPORARY WAIVER AGREEMENT
 
THIS TEMPORARY WAIVER AGREEMENT (this “Waiver”), dated as of the 2nd day of
April, 2009, is made by and between Broadwood Partners, L.P. (“Broadwood” or the
“Investor”) and STAAR Surgical Company (“STAAR” or the “Company”). Unless
otherwise defined herein, capitalized terms used but not defined in this Waiver
shall have the meaning ascribed to such term in the Senior Note.
 
WITNESSETH:
 
WHEREAS, the Investor currently owns a $5,000,000 senior note (the “Senior
Note”), issued to the Investor on December 14, 2007 by the Company;
 
WHEREAS, an order of judgment was rendered on March 23, 2009 by the California
Superior Court, County of Orange (the “Court”), Case No. 07CC10136 in the matter
of Parallax Medical Systems, Inc. v. STAAR Surgical Company in the amount of
$2.2 million in compensatory damages and $2.7 million in punitive damages,
(collectively, and as it may be modified by the Court, the “Judgment”);
 
WHEREAS, the Court executed an order on March 23, 2009 staying execution of
judgment (the “Stay”) pursuant to Section 918 of the California Code of Civil
Procedure (“CCCP”);
 
WHEREAS, as to any Event of Default that occurs or may be deemed to have
occurred pursuant to Section 8(f) of the Senior Note as a result of the Judgment
(“Judgment Default”), the Investor and the Company wish to provide, subject to
the terms and conditions set forth below, that remedies for any such default
under the Senior Note shall not be enforced during the period of the Stay.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Investor and the Company do
hereby agree as follows:
 
 
1.
The Investor hereby temporarily waives any Judgment Default during the Stay
Period.  For purposes hereof, “Stay Period” shall mean the shorter of (i) the
duration of the Stay, and (ii) July 6, 2009.

 
 
2.
In consideration of the Investor’s providing this Waiver, the Company hereby
agrees, within seven business days from the date hereof, to amend the Senior
Note to irrevocably grant (i) a first-priority security interest on all of the
Company’s unencumbered assets as of the date hereof and (ii) a second-priority
security interest on all of the Company’s assets subject to any purchase money
indebtedness, to the Investor to secure the Company’s obligations under the
Senior Note.  The Investor agrees that the amendment shall also provide that the
period of notice for prepayment under Section 6(a) of the Senior Note shall be
changed to seven days for any notice period beginning on or after June 1, 2009.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
The Company hereby represents and warrants that, as of the date hereof, other
than any Event of Default relating to the Judgment, no Event of Default has
occurred and is continuing.

 
 
4.
If, prior to the expiration of the Stay Period, the Company fully satisfies the
Judgment, then any Judgment Default will be deemed cured and any resulting
remedies that the Investor may have had under the Senior Note with respect to
any Judgment Default will be waived.

 
 
5.
If, prior to the expiration of the Stay Period, the Company secures a stay of
execution of Judgment until the completion of an appeal pursuant to CCCP Section
917.1 by posting an appeal bond, or by other action of the California courts,
then any Judgment Default shall be Partially Cured.  For purposes herein,
“Partially Cured” shall mean that the Investor shall not have the right to any
acceleration remedies that the Investor may have had under the Senior Note with
respect to the Judgment Default but from and after the expiration of the Stay
Period the Investor shall have the right to receive interest at a rate of 20%
per annum as provided in the first paragraph of Section 4 of the Senior Note.

 
 
6.
If the Judgment Default is Partially Cured pursuant to Paragraph 5 hereof, and
during the pendency of appeal the Company fully satisfies the Judgment and
finally resolves all other material litigation of the Company that as of the
date of this Waiver is pending and not yet decided, then the Judgment Default
shall be deemed fully cured and the interest rate on the Senior Note shall be
reduced to 7% per annum from the date of such cure.

 
 
7.
If, as of the expiration of the Stay Period, the Company has satisfied neither
the conditions for a cure pursuant to Paragraph 4 nor the conditions for the
note to be Partially Cured pursuant to Paragraph 5, the Company agrees and
acknowledges that an Event of Default pursuant to Section 8(f) of the Senior
Note shall have occurred and that Broadwood may enforce any and all rights
resulting from such waiver without further notice, demand or presentment.

 
 
8.
This Waiver contains the entire understanding between and among the parties and
supersedes any prior understandings and agreements among them respecting the
subject matter of the Waiver.

 
 
9.
This Waiver is only effective in the specific instances set forth herein.  No
other waiver by the Investor or the Company is granted or intended except as
expressly set forth herein, and the Investor and the Company expressly reserve
the right, now and at all times hereafter, to require strict compliance with the
terms of the Senior Note in all other respects, whether in connection with any
future transaction in respect of similar matters to those waived herein, or
otherwise.

 
 
10.
This Waiver shall be governed by and construed in accordance with the laws of
the State of New York without regard to choice of law principles.

 
 
11.
This Waiver may be executed in any number of counterparts, each of which shall
be an original but all of which together shall constitute one and the same
instrument.

 
 
12.
In case any provision of this Waiver shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this Waiver,
and the validity legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

 
[-signature page follows-]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Temporary Waiver Agreement has been executed as of the
date first written above.
 
BROADWOOD PARTNERS, L.P.


 
By: /s/Neal C. Bradsher
 
Name:  Neal C. Bradsher
 
Title: General Partner
 
 
STAAR SURGICAL COMPANY


 
By:/s/Barry G. Caldwell
 
Name:  Barry G. Caldwell
 
Title:  President and Chief Executive Officer
 
 
3

--------------------------------------------------------------------------------

 